Appeal from the Court of Claims.
Affirmed upon the authority of (1) Tempel v. United States, 248 U. S. 121, 129; United States v. North American Transportation and Trading *650Co., 253 U. S. 330; Pearson v. United States, 267 U. S. 423; Klebe v. United States, 263 U. S. 188; (2) Hijo v. United States, 194 U. S. 315, 323.
Mr. John D. Miller, with whom Mr. George A. King was on the brief, for appellant.
Mr. Gardiner P. Lloyd, Special Assistant to the Attorney General, with whom Solicitor General Mitchell and Assistant Attorney General Galloway were on the brief, for the United States.-